Case 1:20-cv-20343-UU Document 1 Entered on FLSD Docket 01/27/2020 Page 1 of 13



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION

                                                   CASE NO.

 PERICLES COSSEBOOM,
 A resident and citizen of Nevada,


        Plaintiff,

 v.

 ROYAL CARIBBEAN CRUISES LTD, a
 Liberian Corporation,

       Defendant.
 ____________________________________/

                             COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, PERICLES COSSEBOOM, a resident and citizen of Nevada, sues Defendant

 ROYAL CARIBBEAN CRUISES LTD, a Liberian Corporation with its principal place of

 business in Florida, and alleges:

                                   JURISDICTION, VENUE AND PARTIES

        1.        This is an action for damages in excess of seventy-five thousand ($75,000.00)

 dollars, exclusive of interest and costs.

        2.        Plaintiff PERICLES COSSEBOOM is sui juris and is a resident and citizen of the

 State of Nevada.

        3.        The Defendant ROYAL CARIBBEAN CRUISES LTD. (RCL) is a Liberian

 corporation with its principal place of business in Miami, Miami-Dade County, Florida. RCL

 accordingly is a citizen both of Liberia and of Florida for jurisdictional purposes.

        4.        Subject matter jurisdiction exists pursuant to 28 U.S.C. §1332, based on diversity

 of citizenship between the parties.          The Plaintiff is a citizen and resident of Nevada, the



                   GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
             Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                           www.injuryattorneyfla.com
Case 1:20-cv-20343-UU Document 1 Entered on FLSD Docket 01/27/2020 Page 2 of 13


 COSSEBOOM v RCCL


 Defendant is a citizen of Liberia and Florida for jurisdictional purposes, and the claim is for an

 amount exceeding the minimum jurisdictional amount of $75,000.00. The damages alleged in

 Paragraph 13 support an award of damages in excess of $75,000.00.

        5.      At all material times, Defendant has conducted ongoing substantial and not

 isolated business activities in Miami-Dade County, Florida, in the Southern District of Florida,

 so that in personam jurisdiction over the Defendant exists in the United States District Court for

 the Southern District of Florida.

        6.      At all material times, the Defendant has engaged in the business of operating

 maritime cruise vessels for paying passengers, including the Plaintiff.

        7.      In the operative ticket contract, the Defendant requires fare paying passengers

 such as the Plaintiff to bring any lawsuit against the Defendant arising out of injuries or events

 occurring on the cruise voyage in this federal judicial district. Accordingly, venue is proper in

 this Court.

        8.      Venue is also proper in this district because the Defendant’s principal places of

 business are located within this district.

        9.      Plaintiff has complied with all conditions precedent to bringing this action. The

 Plaintiff reported the accident to the ship's medical crew shortly after it occurred, and an incident

 report and written medical records were prepared onboard the ship. Furthermore, the Plaintiff

 gave the Defendant timely written notice of the claim as required by the ticket contract on

 December 11th 2018, which was acknowledged in writing by the Defendant on December 12th

 2018. A copy of the written notice of claim is attached as Exhibit 1.




                                                   2
             GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
       Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                     www.injuryattorneyfla.com
Case 1:20-cv-20343-UU Document 1 Entered on FLSD Docket 01/27/2020 Page 3 of 13


 COSSEBOOM v RCCL


             LIABILITY AND DAMAGE ALLEGATIONS APPLICABLE TO ALL COUNTS

         10.     At all material times, the Defendant RCL was engaged in the business of

 operating maritime cruise vessels for fare paying passengers and for this purpose operated,

 among other vessels, the "OVATION OF THE SEAS."

         11.     At all material times, including the accident date of November 28th 2018, the

 Plaintiff was a fare paying passenger aboard the OVATION OF THE SEAS and in that capacity

 was lawfully present aboard the vessel.

         12.     On or about November 28th 2018, during a heavy rain and strong windstorm, the

 Plaintiff was directed by Defendant crewmembers to disembark the ship at that time from a steep

 ramp on Deck 5 to the terminal gangway. The Plaintiff suffered from preexisting ankylosing

 spondylitis. The Plaintiff required and was operating a mobility scooter. The Plaintiff was told

 that he would be assisted by crew during the disembarkation process. A crew member told the

 Plaintiff to proceed across the ramp. As the Plaintiff accelerated up the disembarkation ramp his

 mobility scooter tipped over and the Plaintiff fell onto the deck, thereby sustaining serious

 injuries.

         13.     As a direct and proximate result of the fall described above, the Plaintiff was

 injured in and about his body and extremities, including aggravation or activation of his

 preexisting ankylosing spondylitis condition along with other injuries including pulmonary

 embolisms, deep vein thrombosis, and an episode of cardiac arrest; he suffered pain therefrom,

 mental anguish, disfigurement, aggravation of his disability and the inability to lead a normal

 life, as well as the aggravation or activation of pre-existing medical conditions. Furthermore, he

 incurred medical, hospital, and other out of pocket and health care expenses as a result of his


                                                    3
              GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
        Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                      www.injuryattorneyfla.com
Case 1:20-cv-20343-UU Document 1 Entered on FLSD Docket 01/27/2020 Page 4 of 13


 COSSEBOOM v RCCL


 injuries. These damages are permanent or continuing in their nature and the Plaintiff will

 continue to sustain and incur these damages in the future.

     COUNT I – NEGLIGENT INSPECTION AND MAINTENANCE OF GANGWAY


        14.       The Plaintiff adopts, re-alleges, and incorporates by reference the allegations of

 paragraphs 1-13 above.

        15.       At all material times, the Defendant owed the Plaintiff, as a fare-paying passenger

 lawfully on board a passenger vessel it operated, a duty of reasonable care, including the duty to

 take reasonable steps to maintain the ramp where Plaintiff fell in a reasonably safe condition.

 This included a duty to maintain the ramp surface in an even, dry and safely leveled condition, in

 order to ensure safe embarkation and disembarkation for passengers including the Plaintiff. The

 duty of ramp maintenance included the responsibility to inspect the ramp for slipperiness due to

 rainwater, misleveled or uneven unsafe conditions and timely to correct those conditions when

 they occurred.

         16.      At all material times the gangway surface where the Plaintiff fell was in a high

 traffic area since it was specifically designated for embarkation and disembarkation of cruise

 ship passengers and was in a condition dangerous to passengers entering and leaving the ship,

 including the Plaintiff, due to its being steep, unleveled, and wet because of ambient weather

 conditions. No alternative embarkation or disembarkation options were available to Plaintiff.

        17.       At all material times the Defendant knew or should in the exercise of reasonable

 care have known of the need to maintain the ramp in a dry, not steep, safely even or leveled

 condition and knew or in the exercise of reasonable care should have known of the slip and fall

 risks to passengers disembarking the vessel, such as the Plaintiff, created by wet, steep

                                                   4
             GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
       Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                     www.injuryattorneyfla.com
Case 1:20-cv-20343-UU Document 1 Entered on FLSD Docket 01/27/2020 Page 5 of 13


 COSSEBOOM v RCCL


 misleveling or uneven ramp surface. The Defendant's actual or constructive knowledge was

 derived from prior use of the same or substantially similar gangway ramps, prior slip and fall

 instances on wet, uneven or misleveled ramps, industry standards regarding ramps and

 gangways, the recurring nature of the conditions, knowledge of weather conditions which would

 increase the risks to passengers, the length of time the ambient conditions had existed before the

 Plaintiff fell.

         18.       Notwithstanding Defendant’s actual or constructive knowledge of the dangerous

 condition of the ramp where Plaintiff fell, the Defendant failed before the time of the Plaintiff's

 injury to take reasonable measures to maintain the ramp in a reasonably safe condition and

 thereby to correct the dangerously wet, unreasonably steep, misleveled or uneven condition of

 the ramp, by adjusting the positioning of the ramp, covering it to protect it from rain and

 resulting wetness, or otherwise. The Defendant thereby failed to exercise reasonable care for the

 safety of its passengers including the Plaintiff and was thereby negligent.

         19.       As a direct and proximate result of the Defendant’s negligence as described above

 the Plaintiff lost control of his scooter and fell as alleged in Paragraph 12 above and has

 sustained and will continue in the future to sustain the damages alleged in Paragraph 13 above.

         WHEREFORE, the Plaintiff demands judgment against the Defendant for compensatory

 damages and the costs of this action.

                         COUNT II – NEGLIGENT FAILURE TO WARN


         20.       The Plaintiff adopts, re-alleges, and incorporates by reference the allegations of

 paragraphs 1-13 above.



                                                    5
              GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
        Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                      www.injuryattorneyfla.com
Case 1:20-cv-20343-UU Document 1 Entered on FLSD Docket 01/27/2020 Page 6 of 13


 COSSEBOOM v RCCL


        21.     At all material times, the Defendant owed the Plaintiff, as a fare-paying passenger

 lawfully on board a passenger vessel it operated, a duty of reasonable care, including the duty to

 take reasonable steps to warn passengers including the Plaintiff adequately of any slip and fall

 risks created by the condition of the ramp, including excessive steepness of its slope, unevenness

 or misleveling, or wetness due to inclement weather such as rain and wind, in order to ensure

 safe embarkation and disembarkation for passengers including the Plaintiff.

         22.    At all material times the ramp surface where the Plaintiff fell was in a high traffic

 area specifically designated for embarkation and debarkation of cruise ship passengers and was

 in a condition dangerous to passengers using the gangway ramp, including the Plaintiff, due to

 the inclement rainy weather and resulting wetness of the ramp, as well as the ramp's being too

 steep, uneven and/or unleveled to be used safely without crewman assistance to prevent a fall.

        23.     At all material times the Defendant knew or should in the exercise of reasonable

 care have known of the slip and fall risks to passengers boarding the vessel, such as the Plaintiff,

 as specified in the preceding paragraph. The Defendant's actual or constructive knowledge was

 derived from its knowledge of the weather conditions, knowledge of the steep slope of the ramp,

 prior slip and fall instances on wet, uneven or misleveled ramps and gangways, industry

 standards regarding ramps and gangways, the recurring nature of the conditions, the length of

 time the conditions had existed before the Plaintiff fell, or other sources of knowledge.

        24.     Notwithstanding Defendant’s actual or constructive knowledge of the dangerous

 condition of the ramp where Plaintiff fell, the Defendant failed before the time of the Plaintiff's

 injury to take reasonable measures adequately to warn the Plaintiff of the risks to passengers

 including the Plaintiff posed by the inclement weather conditions and resulting wetness of the


                                                   6
             GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
       Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                     www.injuryattorneyfla.com
Case 1:20-cv-20343-UU Document 1 Entered on FLSD Docket 01/27/2020 Page 7 of 13


 COSSEBOOM v RCCL


 ramp, the steepness of the ramp, and the misleveled or uneven condition of the ramp, through

 adequate signage, oral warnings, or otherwise.

        25.     As a direct and proximate result of the Defendant’s negligence as described above

 the Plaintiff lost control of his scooter and fell as alleged in Paragraph 12 above and has

 sustained and will continue in the future to sustain the damages alleged in Paragraph 13 above.

        WHEREFORE, the Plaintiff demands judgment against the Defendant for compensatory

 damages and the costs of this action.

                        COUNT III – OPERATIONAL NEGLIGENCE -
                        BREACH OF DUTY OF AID AND ASSISTANCE
        26.     The Plaintiff adopts, re-alleges, and incorporates by reference the allegations of

 paragraphs 1-13 above.

        27.     At all material times, the Defendant owed the Plaintiff, as a fare-paying passenger

 lawfully on board a passenger vessel it operated, a duty of reasonable care, including the duty to

 offer reasonable aid and assistance to passengers actually or constructively known to be ill or

 injured. This duty included the duty to take reasonable steps to offer necessary assistance to

 disabled passengers embarking and disembarking Defendant's vessel through ramps and

 gangways, in order to ensure safe embarkation and disembarkation for those passengers

 including the Plaintiff.

        28.     At all material times the ramp surface where the Plaintiff fell was in a high traffic

 area specifically designated for ingress and egress of cruise ship passengers and was in a

 condition dangerous to passengers entering and leaving the ship, including the Plaintiff, due to




                                                   7
             GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
       Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                     www.injuryattorneyfla.com
Case 1:20-cv-20343-UU Document 1 Entered on FLSD Docket 01/27/2020 Page 8 of 13


 COSSEBOOM v RCCL


 inclement weather conditions resulting in wetness on the ramp, the steepness of the ramp, and

 the uneven and/or misleveled condition of the ramp.

          29.     At all material times the Defendant knew or should in the exercise of reasonable

 care have known of the need to offer assistance to disabled passengers embarking or

 disembarking its vessel through the ramp and gangway and knew or should have known of the

 slip and fall risks to passengers embarking or disembarking the vessel, such as the Plaintiff,

 created by inclement weather and resulting wetness of the ramp, the steepness of the ramp, and

 the unevenness or misleveling of the ramp surface. The Defendant's actual or constructive

 knowledge was derived from its awareness of the inclement weather conditions and resulting

 wetness of the ramp, prior slip and fall instances on ramps with too steep a slope and uneven or

 misleveled ramps and gangways, industry standards regarding ramps and gangways, the length

 of time the conditions had existed, their recurring nature, or other sources of knowledge.

          30.     At all material times the Defendant knew or should in the exercise of reasonable

 care have known of the Plaintiff's disability and resulting particular need for assistance in

 embarkation and disembarkation, due to the Plaintiff's visibly sitting in and operating a mobility

 scooter, and accordingly knew or should have known that the Plaintiff had limited mobility and

 would require additional assistance, beyond that offered to other passengers without the

 Plaintiff's limited mobility, in navigating the ramp and thereby embarking or disembarking the

 ship.

          31.     Notwithstanding Defendant’s actual or constructive knowledge both of the

 dangerous condition of the ramp where Plaintiff fell and Plaintiff's particular need for assistance,

 as alleged above, the Defendant failed before the time of the Plaintiff's injury to take reasonable


                                                     8
               GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
         Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                       www.injuryattorneyfla.com
Case 1:20-cv-20343-UU Document 1 Entered on FLSD Docket 01/27/2020 Page 9 of 13


 COSSEBOOM v RCCL


 measures to assist the Plaintiff in disembarking the vessel under the prevailing conditions,

 including a failure to provide adequate monitoring of his progress while using the scooter and

 stabilization of the scooter through the use of spotters or otherwise. The Defendant thereby

 failed to exercise reasonable care for the safety of the Plaintiff and was thereby negligent.

        32.     As a direct and proximate result of the Defendant’s negligence as described above

 the Plaintiff lost control of his scooter and fell as alleged in Paragraph 12 above and has

 sustained and will continue in the future to sustain the damages alleged in Paragraph 13 above.

        WHEREFORE, the Plaintiff demands judgment against the Defendant for compensatory

 damages and the costs of this action.

                           COUNT IV –NEGLIGENT FAILURE TO
                     SUSPEND, DELAY OR STOP DISEMBARKATION
        33.     The Plaintiff adopts, re-alleges, and incorporates by reference the allegations of

 paragraphs 1-13 above.

        34.     At all material times, the Defendant owed the Plaintiff, as a fare-paying passenger

 lawfully on board a passenger vessel it operated, a duty of reasonable care, including the duty to

 take reasonable steps to maintain safe ingress and egress to and from the Defendant's vessel

 through ramps and gangways during inclement weather conditions in order to ensure safe

 embarkation and disembarkation for passengers including the Plaintiff. This duty of reasonable

 care included a duty to delay, stop or suspend embarkation or disembarkation procedures under

 conditions such as inclement weather in which those procedures would be dangerous for

 passengers.




                                                   9
             GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
       Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                     www.injuryattorneyfla.com
Case 1:20-cv-20343-UU Document 1 Entered on FLSD Docket 01/27/2020 Page 10 of 13


  COSSEBOOM v RCCL


         35.     At all material times the ramp surface where the Plaintiff fell was in a high traffic

  area specifically designated for ingress and egress of cruise ship passengers and was in a

  condition dangerous to passengers entering and leaving the ship, including the Plaintiff, due to

  inclement weather conditions, specifically rain and wind causing the ramps used for

  disembarkation to be wet and slippery and thereby unsafe for passengers to traverse.

         36.     At all material times the Defendant knew or should in the exercise of reasonable

  care have known of the hazard posed to passengers disembarking its vessel during a rain and

  wind storm through the ramps and gangways and knew or should have known of the slip and fall

  risks to passengers embarking or disembarking the vessel, such as the Plaintiff, created by such

  inclement weather. The Defendant's actual or constructive knowledge was derived from its

  awareness of inclement weather conditions, prior slip and fall instances on ramps and gangways

  with slippery and wet substances on them, industry standards regarding ramps and gangways, the

  length of time the ambient conditions had existed, their recurring nature, or other sources of

  knowledge.

         37.     Notwithstanding Defendant’s actual or constructive knowledge of the dangerous

  condition of the ramp where Plaintiff fell due to the ambient weather conditions and resulting

  wetness and slipperiness of the ramp, the Defendant failed before the time of the Plaintiff's injury

  to take reasonable measures to delay or suspend embarkation and disembarkation procedures or

  to stop passengers, including the Plaintiff, from disembarking the vessel until such time as the

  slip and fall hazard created by inclement wet weather had cleared and the ramps and gangways

  had been dried and made safe for disembarking. The Defendant thereby failed to exercise

  reasonable care for the safety of its passengers including the Plaintiff and was thereby negligent.


                                                   10
              GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
        Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                      www.injuryattorneyfla.com
Case 1:20-cv-20343-UU Document 1 Entered on FLSD Docket 01/27/2020 Page 11 of 13


  COSSEBOOM v RCCL


         38.     As a direct and proximate result of the Defendant’s negligence as described above

  the Plaintiff lost control of his scooter and fell as alleged in Paragraph 12 above and has

  sustained and will continue in the future to sustain the damages alleged in Paragraph 13 above.

         WHEREFORE, the Plaintiff demands judgment against the Defendant for compensatory

  damages and the costs of this action.

                         COUNT V –NEGLIGENT FAILURE TO PERFORM
                  VOLUNTARILY UNDERTAKEN DUTY OF ASSISTANCE
         39.     The Plaintiff adopts, re-alleges, and incorporates by reference the allegations of

  paragraphs 1-13 above.

         40.     The Defendant at all material times had actual or constructive knowledge, through

  observation of the Plaintiff, communications from the Plaintiff, or otherwise, of the Plaintiff’s

  disability requiring his use of a mobile scooter for traveling. The Defendant also had actual or

  constructive knowledge of the ambient weather conditions resulting in the wetness and

  slipperiness of the ramp on Deck 5 used for embarkation, as well as the steepness and uneven or

  misleveled condition of the ramp.       The Defendant’s crew, with that actual or constructive

  knowledge, was expressly requested by the Plaintiff and his wife to assist the Plaintiff during the

  disembarkation process.

         41.     With the actual or constructive knowledge outlined in the preceding paragraph,

  the Defendant voluntarily undertook a duty to assist the Plaintiff in the embarkation process

  through the use of spotters and otherwise. The Plaintiff was told by the Defendant’s crew that he

  would be assisted by the Defendant’s crew as requested, with spotters to be posted in front and

  back of his scooter.



                                                   11
              GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
        Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                      www.injuryattorneyfla.com
Case 1:20-cv-20343-UU Document 1 Entered on FLSD Docket 01/27/2020 Page 12 of 13


  COSSEBOOM v RCCL


         42.     At all material times, the Plaintiff relied on the Defendant's undertaken duty of

  assistance by proceeding up the ramp when directed to do so.

         43.     When Plaintiff was directed by crew to proceed up the ramp, the Defendant’s

  crew did not post spotters or assist him as promised and thereby breached its undertaken duty of

  assistance and was negligent.

         44.     As a direct and proximate result of the Defendant’s negligence as described above

  the Plaintiff lost control of his scooter and fell as alleged in Paragraph 12 above and has

  sustained and will continue in the future to sustain the damages alleged in Paragraph 13 above.

         WHEREFORE, the Plaintiff demands judgment against the Defendant for compensatory

  damages and the costs of this action.

                                   DEMAND FOR JURY TRIAL

         The Plaintiff hereby demands trial by jury of all issues so triable as of right.

         Executed this 27th day of January, 2020.

                                                s/NICHOLAS I. GERSON
                                                NICHOLAS I. GERSON
                                                Bar Number No. 0020899
                                                ngerson@gslawusa.com
                                                Filing@gslawusa.com
                                                cbenedi@gslawusa.com
                                                PHILIP M. GERSON
                                                Florida Bar No. 127290
                                                pgerson@gslawusa.com
                                                mmurphy@gslawusa.com
                                                EDWARD S. SCHWARTZ
                                                Florida Bar No. 346721
                                                eschwartz@gslawusa.com
                                                DAVID MARKEL
                                                Florida Bar No. 78306
                                                dmarkel@gslawusa.com
                                                RAUL GABRIEL DELGADO, II
                                                Florida Bar No. 94004

                                                   12
              GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
        Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                      www.injuryattorneyfla.com
Case 1:20-cv-20343-UU Document 1 Entered on FLSD Docket 01/27/2020 Page 13 of 13


  COSSEBOOM v RCCL


                                               rdelgado@gslawusa.com
                                               GERSON & SCHWARTZ, P.A.
                                               1980 Coral Way
                                               Miami, Florida 33145
                                               Telephone:     (305) 371-6000
                                               Facsimile:     (305) 371-5749
                                               Attorneys for Plaintiffs




                                                  13
             GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
       Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                     www.injuryattorneyfla.com
